Title: From George Washington to Lieutenant Colonel Gunning Bedford, 9 January 1777
From: Washington, George
To: Bedford, Gunning



Sir
Head Quarters Morris Town 9th Jany 1777

Colo. Haslet having been unfortunately killed in the late Engagement at princetown, and the Congress having invested me with powers to fill up Vacancies, I am ready to confer the command of the 1st Delaware Battn upon you, if you determine to continue in the Service. I am also desirous of promoting Major McDonnaugh to the rank of lieutent Colonel in the same Regiment. As the Majority will become

vacant by this Step I will leave the recommendation of a proper person to fill that office to you and him, as also what other Vacancies may be in the Regiment.
If you accept my Offer, I beg I may hear from you immediately, and that you would set about collecting Returns from the Officers who are recruiting of the Number of Men they have inlisted. I have understood that many of Colo. Patersons flying Camp Men inlisted with you, upon terms of going home to see their freinds, if so, it is time that they should be collected and hastened forward into Service. I am Sir Yrs &c.
